Case 5:21-mj-00069-DUTY Document 12 Filed 02/08/21 Page 1 of 4 Page ID #:21




                                                      ED21-0069M



        MICHAEL ANGELO MARKS,




            X




                X
Case 5:21-mj-00069-DUTY Document 12 Filed 02/08/21 Page 2 of 4 Page ID #:22




                             X




             X



                 X
                 X

                 x

            X
Case 5:21-mj-00069-DUTY Document 12 Filed 02/08/21 Page 3 of 4 Page ID #:23




            X
                  No know sureties

                  Background unverified

                  Active warrants
                  Prior failures to appear
                  Unemployment
                  Substance abuse



            X
                  Instant allegations
                   Prior criminal history
                   Substance abuse
Case 5:21-mj-00069-DUTY Document 12 Filed 02/08/21 Page 4 of 4 Page ID #:24




  6/             2/8/21
